            Case 1:20-cv-06505-CM Document 4 Filed 09/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRANDON GRIFFITH,

                              Plaintiff,                  ORDER DIRECTING PAYMENT OF
                                                            FEES OR AMENDED IFP FOR
                       -against-                              RELEASED PRISONER

CLARKSTOWN POLICE DEPT., et al.,                                   1:20-CV-6505 (CM)

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff, who is proceeding pro se, was incarcerated in the Auburn Correctional Facility

when he filed this action. He was, therefore, a “prisoner” as defined in the Prison Litigation

Reform Act (PLRA) 1 when he filed this action, and is subject to the PLRA’s restrictions. See

Gibson v. City Municipality of N.Y., 692 F.3d 198, 201 (2d Cir. 2012) (“[T]he relevant time at

which a person must be ‘a prisoner’ within the meaning of the PLRA in order for the Act’s

restrictions to apply is ‘the moment the plaintiff files his complaint.’”) (citation omitted). Under

the PLRA, a prisoner proceeding in forma pauperis (IFP), for example: (1) must pay the $350.00

filing fee in installments withdrawn from his prison trust fund account, 28 U.S.C. § 1915(b)(1);

and (2) can be disqualified from proceeding IFP, that is, without prepaying the filing fee, if he

has previously filed three federal civil actions (or appeals), while he was a prisoner, that were

dismissed as frivolous, malicious, or for failure to state a claim on which relief may be granted,

§ 1915(g) (the “three strikes” rule). 2


        1
         Under the PLRA, a prisoner is “any person incarcerated or detained in any facility who
is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal
law or the terms and conditions of parole, probation, pretrial release, or [a] diversionary
program.” 28 U.S.C. § 1915(h).
        2
        A plaintiff who was a prisoner at the time of filing his complaint is also required to
have exhausted available prison administrative remedies. See 28 U.S.C. § 1997e(a).
            Case 1:20-cv-06505-CM Document 4 Filed 09/15/20 Page 2 of 3




        Before resolving Plaintiff’s request to proceed IFP, the Court ascertained from public

records that he has been released from incarceration and is now under parole supervision. Upon a

prisoner’s release, “his obligation to pay fees is to be determined, like any non-prisoner, solely

by whether he qualifies for [IFP] status.” McGann v. Comm’r of Soc. Sec., 96 F.3d 28, 30 (2d Cir.

1996). “A released prisoner may litigate without further prepayment of fees upon satisfying the

poverty affidavit requirement applicable to all non-prisoners.” Id.

        Because Plaintiff has been released from incarceration and is now under parole

supervision, his financial situation may have changed. Thus, if Plaintiff wishes to prosecute this

action and proceed IFP, he must complete and submit an amended IFP application within thirty

days. Alternatively, Plaintiff may pay the $400.00 in relevant fees, which includes the $350.00

filing fee and a $50.00 administrative fee that applies to litigants who are not proceeding IFP. If

Plaintiff fails to comply with this order within the time allowed, the Court will dismiss this

action without prejudice to Plaintiff’s refiling the action.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss this action if Plaintiff fails to do so. Under Rule 41(b) of the Federal Rules of Civil

Procedure, a district court may dismiss an action sua sponte for failure to prosecute after

notifying the plaintiff. LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001); see

Abdallah v. Ragner, No. 12-CV-8840, 2013 WL 7118083, at *4 (S.D.N.Y. Nov. 22, 2013) (“A

plaintiff is required to notify the Court when his address changes, and failure to do so is

sufficient to justify dismissal of a plaintiff’s complaint.”). Accordingly, the Court also directs

Plaintiff to update his address of record within thirty days of the date of this order. 3




        3
         Because Plaintiff is no longer in custody and has failed to update the Court as to his
current mailing address, the Court has directed the Clerk of Court to change Plaintiff’s address of

                                                   2
             Case 1:20-cv-06505-CM Document 4 Filed 09/15/20 Page 3 of 3




                                           CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in

fees that are required to file a civil action in this Court or complete and submit the attached

amended IFP application. If Plaintiff submits the amended IFP application, it should be labeled

with docket number 1:20-CV-6505 (CM). Plaintiff must also update his address of record within

thirty days of the date of this order.

          No summons shall issue at this time. If Plaintiff fails to comply with this order within the

time allowed, the Court will dismiss this action without prejudice to Plaintiff’s refiling this

action.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:      September 15, 2020
             New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




record so that it is the office of the Senior Parole Officer and Parole Officer assigned to supervise
him.

                                                   3
